I should like at the outset to extend my 
warmest congratulations to Mr. Ganev of Bulgaria on his election as President 
of the General Assembly at its forth-seventh session. I am sure that with his 
experience and skill he will guide the Assembly to a successful conclusion. 
I should like also to take this opportunity to express my deep 
appreciation to his predecessor, Mr. Samir S. Shahibi, who carried out his 
tasks with dedication and commitment. He made an invaluable contribution to 
the revitalization of the work of the General Assembly. 
It is also a pleasure for me, on behalf of Malaysia, to extend a warm 
welcome to the delegations of those countries that recently joined us as 
Members of the United Nations. 
. In the last two to three years we have seen dramatic developments and 
changes around the world. In many ways we are at a historic point, where we 
must make fateful choices that will determine the future of mankind. There 
are opportunities to develop a new era of international cooperation based on a 
collective desire to seek social and economic progress in a peaceful and 
stable environment. There are renewed hopes in the ability of the United 
Nations to play a central role in the maintenance of peace and security, while 
at the same time being the catalyst for the revival of international 
develolpment cooperation. 
The end of East-West rivalry and the success of the role of the United 
Nations in settling a number of regional disputes understandably gave rise to 
euphoria about a new world order. Unfortunately, events of the last two years 
prove that such euphoria has been rather short-lived. Numerous and complex 
challenges, as well as uncertainties, are still unfolding. 

Sadly, the dawn of the new post-cold-war era is looking more and more like the 
old world order, characterized as it was by open conflicts based on clashes 
between competing nationalists and ethnic forces. Certain parts of Europe are 
once again becoming areas of tension and destruction, with ugly ethnic and 
nationalistic strife in the former Yugoslavia and a number of component States 
of the former Soviet Union. There are also disturbing unresolved local 
conflicts in other parts of the world in Afghanistan, Liberia, Mozambique 
and Somalia. 
Indeed, our initial hope and confidence that the end of the cold war 
would encourage and bring about better cooperation at the United Nations are 
on the wane. Experience over the last several months has raised serious 
concern about certain developments at the United Nations. Too much emphasis, 
for instance, is given to the role of the United Nations in the maintenance of 
international security, and there is less focus on the social and economic 
dimensions of peace. There is also concern over the dominant role of certain 
permanent members in the decision-making process in the Security Council, 
pushing the scope of the Council's activities into areas considered by many to 
be beyond its mandate. 
There is also growing concern that the Security Council particularly 
the permanent members - has a tendency to select when and where to apply 
collective measures under the Charter to uphold the rule of law and restore 
international peace and stability. One obvious example of such selectivity is 
the case of Bosnia and Herzegovina. The Council has yet to respond to 
requests by a number of countries of the Organization of the Islamic 
Conference for an emergency meeting, with formal debate, to consider the 
situation in Bosnia and Herzegovina, much less to invoke Article 42 of 

Chapter VII of the Charter. To uphold the rule of law, the Council should 
reverse the aggression by Serbia-Montenegro against Bosnia and Herzegovina and 
should initiate legal proceedings against Serbian leaders and individuals 
responsible for "ethnic cleansing" and other war crimes against Bosnian 
Muslims and Christians. 
The London Conference has yet to prove effective, and even the latest 
Security Council action, expanding the size and mandate of the United Nations 
Protection Force in Bosnia is limited to the protection of humanitarian 
relief. It is Malaysia's strong belief that humanitarian relief, however 
effective it may be, will not bring an end to aggression and atrocities, which 
are causing so much destruction and loss of life, as well as outflows of 
refugees to neighbouring countries. 
The case of Bosnia and Herzegovina has highlighted the need for, and the 
importance and validity of, preventive diplomacy. If the United Nations is 
expected to play an effective role in the maintenance of international peace 
and security, there must be greater recourse to preventive diplomacy. 
Selectivity or double standards in dealing with potential conflicts and with 
the parties involved would lead us nowhere and would only make a mockery of 
the United Nations. 
We are all conscious of the fact that the grave situation in Somalia was 
largely ignored by the Security Council until the Secretary-General took the 
Council to task. Millions of Somalians have been suffering for months, and 
many are dying by the day in a tragic civil war that is raging out of 
control. Somalia is in many ways a casualty of cold-war politics and is now 
left to struggle on its own. In this instance the United Nations must assist 
not only in bringing humanitarian relief as is being done - but also in 

restoring normality. Continuation of the civil war in Somalia is of no good 
to any party, and we urge the warring parties to settle their conflicts 
speedily and peacefully for the sake of their people and country. There is a 
Malaysian proverb that aptly describes the futility of such a situation: "The 
victor becomes charcoal, and the loser the ashes." 
Two international issues that have long been on the agenda of the United 
Nations are Palestine and South Africa. The current Middle East peace process 
is showing signs of progress as, for the first time, negotiation, begin to 
enter into substantive questions touching on the principle of land for peace. 
The time has come for the United Nations to be involved in confidence-building 
measures in the occupied territories, including the dispatch of observers, as 
well as the extension of social and economic assistance beyond the current 
limited efforts of the United Nations Relief and Works Agency for Palestine 
Refugees in the Near East (UNRWA) to help the Palestinians during the period 
of transition towards self-rule and independence. 
Similarly, in South Africa, the process of change towards democracy and 
majority rule has reached a critical impasse, which calls clearly for a more 
assertive and tangible United Nations role. Malaysia welcomes the decision of 
the Security Council to send observers to help to create confidence and to 
facilitate the process of change. But we believe that the United Nations 
should be able to do more in extending confidence-building measures 
particularly in restoring law and order as well as in looking at the needs 
of black South Africans living in squalid conditions, long neglected under the 
apartheid system. 

On the question of Cambodia, Malaysia, being part of the Association of 
South-East Asian Nations (ASEAN) and the region, has a special interest in 
Cambodia's peace, stability and economic well-being. Bilaterally, Malaysia 
stands ready to join hands with its Cambodian neighbours in economic and 
technical cooperation. We are also fully supportive of the United Nations 
role in Cambodia and we are doing what we can to both assist and support the 
United Nations peace-keeping efforts. To date we have already contributed a 
total number of 1,060 men to the United Nations Transitional Authority in 
Cambodia (UNTAC). The task before UNTAC is certainly not an easy one in 
facilitating the process of national reconciliation and paving the way for the 
setting up of a freely elected democratic Government. Actions of some 
Cambodian parties could well threaten the Paris peace Agreements. Clearly, 
the Paris Agreements must be fully implemented and the United Nations is there 
to ensure such a course. Also the United Nations, as represented by UNTAC on 
the ground, in its unique role in Cambodia, must gain the full confidence of 
all parties in order to facilitate implementation of the Agreements in the 
peace process. 
The situation in Bosnia and Herzegovina, and in Somalia, is a serious 
test of the credibility of the United Nations concept of collective security. 
At a time when there is such enormous expectation concerning, and reliance on, 
the United Nations collective security system to ensure the maintenance of 
international peace and security, there is an urgent need to examine the 
Charter and functioning of the collective security system. Under Article 24 
of the Charter, Members of the United Nations confer the responsibility for 
maintaining international peace and security on the Security Council 

and the Council acts on their behalf. The general membership of the United 
Nations surely has the right to expect transparency and accountability in the 
work and actions of the Council. A major reform of the Council to achieve 
such transparency, accountability and democracy is overdue. 
The Council's present membership of 15 must be increased to a level that 
is more representative of the United Nations general membership, which has now 
grown to 179 countries. The representation of Europe in the Council far 
outweighs the size of Europe. The present constitution of the permanent 
membership largely reflects the situation immediately after the end of the 
Second World War and has now become untenable and anachronistic. The veto 
power which guarantees the exclusive and dominant role of the permanent five 
in the Council must be examined anew. Malaysia will contribute to examining 
in all aspects the structures of the United Nations. We regard as timely the 
decision of the recent tenth non-aligned summit meeting in Jakarta to 
establish a high-level working group to pursue the restructuring, 
revitalization and democratization of the United Nations and will give it our 
full support. 
Malaysia would also support a collective effort by the General Assembly 
to study the content and conseguence of the extremely valuable contribution of 
the Secretary-General in his report "An Agenda for Peace". We hope that a 
collective examination in a democratic fashion will help to define clearly the 
important principles contained in the document and the actions contemplated as 
a programme of action for the United Nations in a changing world order. 

The time has also come for us to treat the financial crisis facing the 
United Nations as a matter of utmost urgency if the Organization is to be the 
foundation and centrepoint of the post-cold-war world order. The increasing 
demands on the United Nations to undertake peace-keeping operations around the 
world are overstretching its scarce resources. Arrears for both regular and 
peace-keeping budgets now stand at around US$1.75 billion and they are 
affecting adversely the ability of the United Nations to perform its tasks. 
Of particular concern is the fact that more than half of the total arrears is 
owed by two of the five permanent members. 
Malaysia, like many other developing countries, welcomes the bilateral 
agreements reached between the United States and Russia on nuclear-weapons 
reduction and arms control. As a strong proponent of a universal disarmament 
process within the United Nations framework, Malaysia welcomes the positive 
work of the Conference on Disarmament on the proposed chemical weapons 
Convention and we are happy to cosponsor a draft resolution on it at this 
session of the General Assembly. Malaysia also believes that the process of 
transparency and confidence-building would contribute to the general goal of 
disarmament and peace, and we support the idea of a United Nations register on 
armaments. Such a register, however, should not be limited only to the sale 
and transfer of conventional weapons but should also include the production 
and stockpiling of conventional weapons and in due course cover 
non-conventional weapons. 
The suitability of the United Nations as the focal point for 
international cooperation to build a new world order is its noble objectives 
and universal character. For it is here that sovereign States are equal 

partners, and hence the Organization provides a good starting point for 
instituting democracy in inter-State relations and multilateral diplomacy. 
Unfortunately, since the collapse of communism there has been an increasing 
tendency on the part of the victors of the ideological rivalry to dictate 
their values relating to human rights and democracy to others, not only in the 
conduct of their bilateral relations but also in their activities at the 
United Nations and in its bodies. Malaysia believes that a comprehensive and 
constructive treatment of human rights issues must certainly take into 
consideration the cultural and religious values that influence the national 
outlook and development of Member States. We look forward to participating in 
the World Conference on Human Rights next year. 
The United Nations Convention on the Law of the Sea is an important 
instrument for the maintenance of law and order in maritime affairs and for 
international cooperation. As a littoral State, Malaysia would like to draw 
the Assembly's attention to the use of the Straits of Malacca as a waterway 
for international shipping. Larger and faster vessels capable of carrying 
cargoes of a previously unimaginable magnitude now ply the Straits in record 
numbers. Most of them are expected to share the same narrow waterway with 
fishing boats and the ever-growing number of pleasure craft. 
The increasing international traffic and the passage of large 
sophisticated vessels through our waters have certainly landed us with new 
problems, risks and responsibilities. In particular, the passage of tankers 
carrying dangerous and hazardous cargo adds to our worries and the risks to 
our environment. There have already been cases of collisions and spillage in 
the Straits, polluting our sea and shore and affecting our marine resources. 
 
The latest collison, last weekend, between two vessels in the Straits, 
involving an oil tanker and a container is a glaring example. When such 
accidents occur we have to do the clearing up, which is a financial burden, 
and endure the sudden harm and destruction to our marine resources caused by 
pollution. This is too much for the poor littoral States to bear alone. 
Obviously there is an urgent need to take a fresh look at existing 
international maritime law and regulations applicable to the Straits and find 
a mechanism to share the responsibility of ensuring the safety of navigation, 
as well as collectively to combat the growing piracy with effective 
surveillance through the use of advanced eguipment and with the improved 
resources at our disposal. To meet such objectives Malaysia is not suggesting 
the introduction of levies or collection of dues but is asking for the 
operational and financial responsibility for this to be shared eguitably among 
the maritime nations, users of the Straits and the littoral States. 

Any attempt at building a new world order must address the increasing 
inequity in the international economic system resulting in a widening 
North-South gap. The 1992 United Nations Pevelopment Programme human 
development report, for instance, in highlighting the increasingly difficult 
external economic environment and its adverse repercussions for developing 
countries, has stressed that the North must be held primarily responsible for 
this situation. The report pointed out that protectionism and subsidies in 
the developed countries resulted in a loss of $500 billion a year for the 
developing countries, ten times what they received in foreign assistance. The 
total external debt of developing countries has multiplied thirteenfold in the 
last two decades, from $100 billion in 1970 to around $1,350 billion in 1990. 
While the deadlock in the General Agreement on Tariffs and Trade (GATT) 
Uruguay Round has yet to be resolved, recent tendencies towards unilateral 
protectionist trade actions, the creation of new trade blocs and instability 
in the major currency markets would only worsen the already difficult global 
economic environment. Nothing short of a major reform and restructuring of 
the world economy, including the financial system, is required in order to 
bring about a strong revival and ensure its long-term stability. 
In recent years some progress has been made towards revitalizing and 
restructuring cooperation in the economic and social fields at the United 
Nations. But those changes, no matter how constructive and well-meaning, are 
not sufficient to revive international economic cooperation and to allow for 
global social development for as long as the developed countries are not 

prepared to initiate concrete changes at the policy level and to fulfil their 
obligations, particularly in terms of meeting the official development 
assistance targets. 
The Rio de Janiero summit on environment and development has raised the 
hopes of many that we have, within the context of the decisions of the summit 
and the establishment of the Commission on Sustainable Pevelopment, set the 
framework for launching a new global partnership with a view to economic 
development and the protection of the environment. However, real success is 
dependent upon the availability of new and additional resources as well as on 
the transfer of technology from the North to the South. As agreed at Rio, we 
are expecting our partners in the North to make their pledges during this 
session of the General Assembly. 
The world today has reached a defining moment in history. The 
imperatives of global interdependence require that we members of the 
international community work closely together in a new global cooperative 
spirit to move away from the past decades of ideological confrontation towards 
the building of a better world for all. In this regard the United Nations 
remains the best forum and vehicle for bringing about a new global consensus 
for international peace, security and development. Together, as a family of 
nations, we must have the vision and courage to address our common interest 
and future. 
